       Case 1:04-cv-00562-LGS-THK Document 116 Filed 01/19/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 REGINA LEWIS,                                                :
                                            Plaintiff,        :
                                                              :
                            -against-                         :    04 Civ. 562 (LGS)
                                                              :
 NISSAN NORTH AMERICA, INC. CORP.,                            :          ORDER
                                            Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Order dated November 6, 2020, directed pro se Plaintiff to submit a

declaration setting forth good cause why this Court should not bar Plaintiff from filing any

further documents in this case except for those captioned for the United States Court of Appeals

for the Second Circuit (the “Second Circuit”). See Dkt. No. 114.

        WHEREAS, per the Order dated December 9, 2020, Plaintiff’s deadline to show cause

why the Court should not impose an injunction in this case, was extended to January 8, 2021.

Plaintiff was advised that if she failed to submit a declaration within the time directed, Plaintiff

would be barred from filing any further documents in this case except for those captioned for the

Second Circuit. See Dkt. No. 115. The Clerk of Court mailed the Orders at Dkt. Nos. 114 and

115 to Plaintiff, and Plaintiff did not timely file any declaration. It is hereby

        ORDERED that because Plaintiff does not show cause why the Court should not impose

an injunction, she is barred from filing any further documents in this case except for those

captioned for the Second Circuit. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that

any appeal from this Order would not be taken in good faith and therefore in forma pauperis

status is denied for the purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-

45 (1962).

        The Clerk of Court is respectfully directed to mail a copy of this Order to pro se Plaintiff.

Dated: January 19, 2021
       New York, New York
